        Case 6:18-mj-00064-JDP Document 16 Filed 08/31/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:18-mj-00064-JDP
12                       Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING AND TERMINATE
14    JEREMY KING,                                    PROBATION; AND ORDER THEREON
15                       Defendant.
16

17

18          The United States, by and through its representative, Sean O. Anderson hereby moves the

19   Court for an Order to Vacate the review hearing currently scheduled in this matter for September

20   2, 2020 and terminate probation. The Defendant is in agreement with this request. To date,

21   Defendant has complied with all the terms of unsupervised probation as ordered by this Court on

22   October 10, 2019.

23          .

24

25          Dated: August 27, 2020                        /S/ Sean Anderson__
                                                          Sean O. Anderson
26                                                        Legal Officer
                                                          Yosemite National Park
27

28
                                                      1
       Case 6:18-mj-00064-JDP Document 16 Filed 08/31/20 Page 2 of 2

 1

 2

 3                                         ORDER
              Upon application of the United States, good cause having been shown therefor, it is
 4
     hereby ordered that the review hearing scheduled for February 25, 2020 in the above referenced
 5
     matter, United States v. King, 6:18-mj-00064-JDP, be vacated and probation terminated.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      August 28, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
